Order entered November 5, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-15-01052-CV

                       NEELY MOLDOVAN, ET AL., Appellants

                                           V.

                         ANDREA POLITO, ET AL., Appellees

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-03069

                                       ORDER
       We GRANT appellants’ November 4, 2015 motion for an extension of time to file a

brief. Appellants shall file a brief by NOVEMBER 30, 2015. We caution appellants that no

further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE